Citation Nr: 0417463	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  97-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder, to include memory loss and insomnia, and to include 
as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for blurred vision, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for hypertension, to 
include as a chronic disability resulting from an undiagnosed 
illness.

4. Entitlement to service connection for peptic ulcer 
disease, to include as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for diarrhea, to 
include as a chronic disability resulting from an undiagnosed 
illness.

6.  Entitlement to service connection for a low back disorder 
with pain, to include as a chronic disability resulting from 
an undiagnosed illness. 

7.  Entitlement to service connection for prostatitis, to 
include groin pain, and to include as a chronic disability 
resulting from an undiagnosed illness.

8. Entitlement to service connection for pharyngitis with 
lung restriction, to include as a chronic disability 
resulting from an undiagnosed illness.

9.  Entitlement to service connection for joint pain and 
arthralgia, to include as a chronic disability resulting from 
an undiagnosed illness.

10.  Entitlement to service connection for leg pain, to 
include as a chronic disability resulting from an undiagnosed 
illness.

11.  Entitlement to service connection for disequilibrium, to 
include as a chronic disability resulting from an undiagnosed 
illness.

12.  Entitlement to service connection for night sweats, to 
include as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991.  He also had other periods of service in an active duty 
training component.  The veteran's active duty included 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

For the reasons explained below, this case is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part. 


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The veteran's major depressive disorder, insomnia, 
prostatitis, groin pain, and peptic ulcer disease have been 
attributed to known clinical diagnoses and not to an unknown 
illness.

3.  The evidence of record does not show a current diagnosis 
of major depressive disorder, to include memory loss and 
insomnia, blurred vision, hypertension, chronic diarrhea, or 
a low back disorder with pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
major depressive disorder, to include memory loss and 
insomnia, as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2003).

2.  The claim of entitlement to service connection for 
blurred vision as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.317.

3.  The claim of entitlement to service connection for 
hypertension as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.317.

4.  The claim of entitlement to service connection for a 
peptic ulcer as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.317.

5.  The claim of entitlement to service connection for 
chronic diarrhea as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.317.

6.  The claim of entitlement to service connection for a low 
back disorder with pain as a chronic disability resulting 
from an undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.317.

7.  The claim of entitlement to service connection for 
prostatitis, to include groin pain, as a chronic disability 
resulting from an undiagnosed illness is precluded by law.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.317.

8.  A major depressive disorder, to include memory loss and 
insomnia, was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2003).

9.  Blurred vision was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304.

10.  Hypertension was neither incurred in nor aggravated by 
military service, nor may hypertension be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

11.  Chronic diarrhea was neither incurred in nor aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304.

12.  A low back disorder with pain was neither incurred in 
nor aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he suffers from a major depressive 
disorder, including memory loss and insomnia; blurred vision; 
hypertension; peptic ulcer disease; chronic diarrhea; a low 
back disorder with pain; and prostatitis including groin pain 
either as a direct result of his military service, or as a 
manifestation of an undiagnosed illnesses caused by his 
active military duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  It is requested that 
the veteran be afforded the benefit of the doubt. 

The Laws & Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.  

In deciding whether the veteran has a current disability, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

Persian Gulf Veteran Status

The veteran's DD Form 214 shows active duty service from 
January to May 1991, and his receipt of the Southwest Asia 
Service Medal.  It also notes that the veteran participated 
in Desert Shield/Storm and had two months and twelve days of 
foreign service.  Based on this evidence, and for purposes of 
analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the 
Board finds that the veteran is a "Persian Gulf veteran."

Undiagnosed Illnesses Claims

As to entitlement to service connection under 38 U.S.C.A. § 
1117 for undiagnosed illnesses, or a chronic multi-symptom 
illness, manifested by a major depressive disorder, insomnia, 
memory loss, blurred vision, hypertension, peptic ulcer 
disease, chronic diarrhea, a low back disorder with pain, 
prostatitis, and groin pain, the Board finds that these 
claims must be denied because they lack legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 U.S.C.A. § 1117 has an explicit condition that the claim 
be for either, "an undiagnosed illness [or] a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms . . . or any diagnosed illness 
that VA determines in regulations warrants a presumption of 
service connection."  See 38 U.S.C.A. § 1117(a)(2).

Despite this requirement, the record shows that the veteran's 
groin pain has been attributed to a known clinical diagnosis, 
i.e., prostatitis.  See private treatment records dated from 
April 1992 to June 1996; and the November 1996 general VA 
examination.  Similarly, the October 1995 medical record from 
Lee-Harnett Area Mental Health both diagnosed a major 
depressive disorder and cited to the veteran's complaints of 
insomnia when making this diagnosis.  

An August 1996 private treatment record noted that the 
veteran was taking peptic ulcer medication for a peptic 
ulcer.  These are known disorders and not due to an 
undiagnosed disorder.  Further, the record does not show that 
the veteran has a chronic disability characterized as memory 
loss, blurred vision, chronic diarrhea, and/or a low back 
disorder with pain.  In fact, not only is the post-service 
medical record negative for complaints, diagnoses, or 
treatment for memory loss, blurred vision, chronic diarrhea, 
and/or a low back disorder, but a November 1996 
neuropsychiatry VA examiner opined that the veteran did not 
have memory loss, a November 1996 eye VA optometrist opined 
that he had normal ocular health, and a November 1996 general 
VA medical examiner opined that there was no evidence of 
chronic diarrhea and his back was normal.  Moreover, while 
the December 1994 Persian Gulf examiner noted a single 
increased systolic blood pressure reading, the veteran has 
never been diagnosed with essential hypertension.

Because the major depressive disorder, insomnia, prostatitis, 
groin pain, and peptic ulcer disease have all been attributed 
to a known clinical diagnoses, and because the record on 
appeal does not contain diagnoses of hypertension or chronic 
disabilities characterized as memory loss, blurred vision, 
diarrhea, and a low back disorder with pain, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.

Accordingly, given that the complained of problems are either 
accounted for by known clinical diagnoses or not manifested 
by chronic disabilities, the Board finds that these claims 
must be denied.  Sabonis, 6 Vet. App. at 430.

Direct Service Connection Claims

As to the veteran's entitlement to direct service connection 
for a major depressive disorder, including memory loss and 
insomnia, blurred vision, hypertension, chronic diarrhea, and 
a low back disorder with pain, the Board finds that these 
claims must also be denied because they lack legal merit.  
Id.  The application of 38 C.F.R. §§ 3.303, 3.304 have as an 
explicit condition that the veteran must have a current 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Despite the above requirement, despite the fact that some 
older private treatment records noted that the veteran had a 
major depressive disorder and complaints of trouble sleeping 
(see October 1995 medical record from Lee-Harnett Area Mental 
Health), and despite the fact that the veteran complained of 
problems with his memory, a VA neuropsychiatrist opined in 
November 1996 that there was no evidence that the appellant 
suffered from either a psychiatric disorder or memory loss on 
examination.  Likewise, while the veteran on one occasion was 
reported to have borderline hypertension based on a single 
reading (see December 1994 VA Persian Gulf Examination), the 
record does not otherwise contain a diagnosis of essential 
hypertension.  

Similarly, the record on appeal does not show a post-service 
diagnosis of a disease processes manifested by blurred 
vision, chronic diarrhea, and/or a low back disorder with 
pain.  In fact, as reported above, a VA examiner in November 
1996, opined that the veteran had normal ocular health, and a 
general VA examiner found no evidence of chronic diarrhea and 
he opined that the back was normal.

Accordingly, because the claims of entitlement to direct 
service connection for a major depressive disorder, including 
memory loss and insomnia, blurred vision, hypertension, 
chronic diarrhea, and a low back disorder with pain are not 
manifested by competent evidence of a current disability they 
are legally insufficient and must be denied.  Id.  

Veterans Claims Assistance Act of 2000 Discussion

As to the application of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
the above claims were denied as a matter of law either 
because the veteran did not have the claimed disorder, or 
because he did not meet the statutory threshold to establish 
a claim for an undiagnosed illness since clinical records 
show a current known diagnoses for the disabilities.  
Therefore, the Board is entitled to go forward with 
adjudication of the veteran's claims regardless whether he 
was provided adequate notice and assistance as required by 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

Further, any arguable failure on the part of VA to issue an 
adequate VCAA notice letter to the appellant prior to the 
rating decision at issue, see generally, 38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003), does not negate 
the fact that these claims must be denied as a matter of law.  
Service connection as an undiagnosed illness may not be 
granted for a diagnosed illness.  Service connection requires 
competent evidence of a current disorder.  In light of the 
facts of this case further discussion of the VCAA is not 
warranted.


ORDER

The claims of entitlement to service connection for a major 
depressive disorder including memory loss and insomnia, 
blurred vision, hypertension, peptic ulcer disease, chronic 
diarrhea, a low back disorder with pain, and prostatitis 
including groin pain, as chronic disabilities resulting from 
an undiagnosed illness, are denied.

Direct service connection for a major depressive disorder, to 
include memory loss and insomnia, hypertension, chronic 
diarrhea, a low back disorder, and a disorder manifested by 
blurred vision is denied.


REMAND

As to the remaining claims of entitlement to service 
connection for an undiagnosed illnesses manifested by 
pharyngitis with lung restriction, joint pain, leg pain, 
disequilibrium, and night sweats; and entitlement to direct 
service connection for prostatitis, peptic ulcer disease, 
pharyngitis with lung restriction, joint pain, leg pain, 
disequilibrium, and night sweats, the Board notes that, while 
the veteran was afforded VA examinations in November 1996, 
those examination reports do not contain sufficient medical 
opinion evidence addressing the origin and etiology of the 
claimed disabilities.  That evidence is necessary to aid the 
Board in making a decision on the claims.  Therefore, a 
remand is warranted in order to schedule new VA examinations.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

Next, the Board notes that, because the record shows the 
veteran receives ongoing treatment at the Fayetteville VA 
Medical Center, on remand, the RO should obtain and associate 
with the claims file his contemporaneous treatment records 
from this facility.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claims.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  As part of the 
notice, VA is to undertake the following actions: (1) notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claims; (2) notify him 
of the information and evidence that VA will seek to provide; 
(3) notify him of the information and evidence the claimant 
is expected to provide; and (4) tell the claimant to provide 
any pertinent evidence in his possession that has yet to be 
submitted.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  On remand, the RO should insure that the 
veteran continues to be provided with appropriate 38 U.S.C.A. 
§ 5103 notice.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims of entitlement 
to service connection for an undiagnosed 
illnesses manifested by pharyngitis with 
mild lung restriction, joint pain, leg 
pain, disequilibrium, and night sweats; 
and entitlement to direct service 
connection for prostatitis, peptic ulcer 
disease, pharyngitis with mild lung 
restriction, joint pain, leg pain, 
disequilibrium, and night sweats.  
Specifically, the letter must (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claims; (2) notify 
him of the information and evidence that 
VA will seek to provide; (3) notify him 
of the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any pertinent evidence 
in his possession that has yet to be 
submitted.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
claimed disabilities since his separation 
from military service.  The RO must 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should obtain 
all records identified by the veteran 
that have not already been associated 
with the record on appeal, including his 
contemporaneous treatment records from 
the Fayetteville VA Medical Center.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should arrange for the 
veteran to have a VA physical 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination of 
the veteran, the physician is to address 
the following: 

Does the veteran suffer from peptic 
ulcer disease, chronic prostatitis, 
chronic pharyngitis with lung 
restriction, joint pain, leg pain, 
chronic disequilibrium, and/or night 
sweats?  If so, are any symptoms 
associated with a known clinical 
diagnosis?  If the symptoms are 
associated with a known clinical 
diagnosis, for each diagnosed 
disorder address whether it is at 
least as likely as not that: (1) the 
disorder had its onset during his 
military service, or (2) was caused 
by an incident that occurred during 
his period of military service, to 
include service in the Southwest 
Asia theater of operations during 
the Gulf War?  

If the symptoms cannot be associated 
with a known clinical diagnosis, 
specify whether the veteran has 
objective indications of a chronic 
disability resulting from an illness 
manifested by chronic pharyngitis 
with lung restriction and/or chronic 
disequilibrium, joint pain, leg 
pain, and/or night sweats, as 
established by history, physical 
examination, and laboratory tests, 
that have either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period?  
If the examiner cannot offer an 
opinion that fact must be noted and 
an explanation provided why the 
opinion cannot be provided.  If 
further specialty studies are 
necessary they must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, following any other 
appropriate development, to include 
supplemental notice under the VCAA as 
needed, the RO should readjudicate the 
appealed issues.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



